PER CURIAM.
This is an appeal from a final summary judgment of foreclosure on an agreement for deed. Among appellants’ contentions is the argument that, although their counter-affidavits opposing the summary judgment motion were filed late, such lateness was due to the failure of appellants’ new attorney to be cognizant of the pertinent time period. However, under the facts of this case such failure, in our view, does not constitute exigent circumstances sufficient to relieve a party from the requirement of Florida Rule of Civil Procedure 1.510(c) that affidavits opposing a motion for summary judgment be filed prior to the day of hear,ing on the motion. See Willis v. L.W. Foster Sportswear Co., Inc., 352 So.2d 922 (Fla. 2d DCA 1977).
We find no merit in appellants’ remaining arguments.
AFFIRMED.
HOBSON, A.C.J., and RYDER and LE-HAN, JJ., concur.